 1
                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     FREDERICK BROWN,                  ) NO. 2:17-cv-00598-RGK-KS
11                                     )
                     Plaintiff,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   COLIN DIAS,                       )
                                       )
15                   Defendant.        )
16   _________________________________ )
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19   States Magistrate Judge,
20
21               IT IS ADJUDGED that this action is dismissed with prejudice.
22         .
23   DATED: May 01, 2019
24                                                     ________________________________
25                                                            R. GARY KLAUSNER
                                                       UNITED STATES DISTRICT JUDGE
26
27
28

                                                1
